Case 3:09-cv-02384-N-BQ Document 644 Filed 01/15/20                Page 1 of 10 PageID 33846



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION



 PEGGY ROIF ROTSTAIN, et al.                         §
 on behalf of themselves and all others              §
 similarly situated,                                 §
                                                     §
                      Plaintiffs                     §
                                                     § Civil Action No. 3:09-CV-2384-N-BQ
 and                                                 §
                                                     §
 THE OFFICIAL STANFORD INVESTORS                     §
 COMMITTEE,                                          §
                                                     §
                      Plaintiff-Intervenor,          §
                                                     §
 v.                                                  §
                                                     §
 TRUSTMARK NATIONAL BANK, HSBC                       §
 BANK PLC, THE TORONTO-DOMINION                      §
 BANK, BANK OF HOUSTON, SG                           §
 PRIVATE BANKING (SUISSE) S.A., and                  §
 BLAISE FRIEDLI,                                     §
                                                     §
                      Defendants.                    §


 ______________________________________________________________________________
  MOTION BY THE OFFICIAL STANFORD INVESTORS COMMITTEE TO STRIKE
   THE NEW EVIDENCE AND ARGUMENTS RAISED BY THE SG DEFENDANTS IN
   THEIR REPLY OR, IN THE ALTERNATIVE, FOR LEAVE TO FILE A SURREPLY
 ______________________________________________________________________________


        The Official Stanford Investors Committee (“OSIC”) respectfully submits this motion to

 strike the new evidence and arguments raised by Defendants Société Générale Private Banking

 (Suisse) S.A. (“SG”) and Blaise Friedli (“Friedli” and, together with SG, the “SG Defendants”) in

 their reply in support of their motion for a protective order. Specifically, OSIC moves to strike
Case 3:09-cv-02384-N-BQ Document 644 Filed 01/15/20                  Page 2 of 10 PageID 33847



 paragraphs 7 through 29 of the Reply Declaration of Professor Dr. Isabelle Romy on Swiss Law

 (the “Romy Reply Declaration”), [Doc. 620-1] at 200-204, and the second paragraph of Part I of

 the SG Defendants’ reply in support of their motion for a protective order (the “SG Defendants’

 Reply”), [Doc. 619] at 4. In the alternative, OSIC seeks leave to file a surreply in the form of the

 Supplemental Declaration of Professor Dr. Luc Thévenoz (the “Supplemental Thévenoz

 Declaration”), which is attached hereto as Exhibit A, to respond to the new evidence and

 arguments raised by the Romy Reply Declaration and the SG Defendants’ Reply.

                                         BACKGROUND

        On November 5, 2019, the SG Defendants filed a motion for a protective order, seeking to

 prevent OSIC from taking depositions of SG (Rule 30(b)(6)), Friedli, and one current employee

 of SG (“Clemencet”). [Docs. 585-587]. They argued that these witnesses would be exposed to

 penalties under Swiss law if they testified at depositions conducted outside of Switzerland and

 pursuant to the Federal Rules. [Doc. 586] at 21-24. The SG Defendants relied primarily on Article

 47 of the Swiss Banking Act, which they contend prohibits them from disclosing information about

 their customers, including Stanford International Bank Limited (“SIBL”), Stanford Financial

 Group Limited (“SFGL”), and Bank of Antigua Limited (“BoA” and, together with SIBL and

 SFGL, the “Antiguan Entities”). Id. at 6-8, 21-24. The SG Defendants conceded that Article 47

 can be waived by the customer. Id. at 11-13. They argued that the Receiver appointed by this Court

 (the “Receiver”) could not waive Article 47 on behalf of the Antiguan Entities, but that the

 Antiguan-appointed liquidators could waive Article 47 on behalf of the entities for which they

 were appointed. Id. at 12-13, 23-24. In their own words,

        [W]hen the customer is a business, a waiver is valid under Swiss law only if the
        party purporting to waive has the capacity to act for the company under the laws of
        the business’s place of incorporation. In this case, Antigua and Barbados [sic]


 OSIC’S MOTION TO STRIKE OR, IN THE
 ALTERNATIVE, FOR LEAVE TO FILE SURREPLY                                                           2
Case 3:09-cv-02384-N-BQ Document 644 Filed 01/15/20                   Page 3 of 10 PageID 33848



         have [sic] appointed liquidators for both SIBL (in liquidation) and the Bank
         of Antigua (in liquidation), and the Swiss courts have recognized the authority
         of the Bank of Antigua liquidators to act on behalf of Bank of Antigua in
         Switzerland. FINMA, however, has declined to recognize the Receiver in
         Switzerland. It is therefore likely that a Swiss court would not recognize the
         Receiver’s authority to waive financial privacy rights with respect to the Stanford-
         owned entities or Mr. Stanford, or the joint liquidators’ rights to act for any
         entity other than those for which they were appointed.

 Id. at 12-13 (emphasis added) (footnotes omitted); see also id. at 23-24 (similar).

         In support of that argument, the SG Defendants relied on the Declaration of Professor Dr.

 Isabelle Romy on Swiss Law [Doc. 587-4]. There, Romy opined that:

         The laws of the place of incorporation of a foreign company are applicable to
         determine who has the capacity to act and represent the company and validly waive
         financial privacy.

         ...

         I have reviewed the decision of FINMA of 19 September 2017 concerning Bank of
         Antigua Limited in Liquidation. The decision states that by order of 27 August 2015
         FINMA has recognized the orders of The Eastern Caribbean Supreme Court, High
         Court of Justice Antigua and Barbuda of 28 October 2013 and 21 March 2014
         opening bankruptcy proceedings against Bank of Antigua Limited (“the company
         be wound up by the court”) and appointing two “joint liquidators”. The decision
         further states that Bank of Antigua Limited in Liquidation has account
         balances/deposits with four Swiss banks, including SG.

         In view of FINMA’s decision, it is likely that a Swiss court would recognize the
         authority of the appointed liquidators to validly waive the financial privacy
         rights of Bank of Antigua Limited in Liquidation. The liquidators cannot
         however waive the rights of other clients such as the other Stanford entities or Mr.
         Stanford. In addition, a waiver is limited to information within the scope of Art. 47
         BA and does not extend to evidence that falls within the ambit of Art. 273 SPC if
         national interests of Switzerland are affected. Should this be the case, such
         information may only be disclosed upon an order of the competent Swiss court.

 Id. at 103-104 ¶¶ 28, 30-31 (emphasis added) (citations omitted). Thus, Romy explicitly opined

 that the Antiguan-appointed liquidators of BoA could waive Article 47 with respect to BoA and

 agreed that the Antiguan-appointed liquidators of SIBL and SFGL could waive Article 47 with

 respect to those entities.

 OSIC’S MOTION TO STRIKE OR, IN THE
 ALTERNATIVE, FOR LEAVE TO FILE SURREPLY                                                         3
Case 3:09-cv-02384-N-BQ Document 644 Filed 01/15/20                        Page 4 of 10 PageID 33849



         In response, OSIC submitted waivers from the Antiguan-appointed liquidators for each of

 the Antiguan Entities (in addition to submitting a waiver from the Receiver for the Antiguan

 Entities, Robert Allen Stanford (“RAS”), and Stanford Bank (Panama), S.A., which OSIC believes

 is sufficient even without waivers from the Antiguan-appointed liquidators). [Doc. 606] at 7-8 &

 n.4. Thus, OSIC has done everything the SG Defendants (and their expert) said needed to be done

 to permit SG, Friedli, and Clemencet to testify about the Antiguan Entities at Federal Rules

 depositions.

         Recognizing that their motion was gutted by the waivers, on December 20, 2019, the SG

 Defendants filed reply papers in which they assert a new argument that, contrary to their initial

 position, the Antiguan-appointed liquidators actually cannot waive Article 47 on behalf of the

 entities for which they were appointed. Compare [Doc. 619] at 4 with [Doc. 586] at 12-13, 23-24. 1

 The SG Defendants rely on a new opinion from Romy, in which she similarly contends, contrary

 to her prior declaration, that the Antiguan-appointed liquidators cannot waive Article 47.

         She states that a foreign liquidation or dissolution order “has no effect in Switzerland unless

 it is recognized pursuant to the requirements set forth in Art. 166 seq. PILA and the Federal Act

 on Debt Enforcement and Bankruptcy of 11 April 1889.” [Doc. 620-1] at 200 ¶ 9. She further

 states that “recognition will typically lead to a so-called ancillary procedure in Switzerland which

 is usually led by a liquidator appointed by the Swiss court.” Id. She concludes that:

         It is well recognized that Swiss banks may not provide information covered by Art.
         47 BA to foreign liquidators unless 1) the foreign decree has been recognized in
         Switzerland and 2) there is no ancillary procedure in Switzerland. In case an
         ancillary procedure has been ordered in Switzerland, Swiss banks are only allowed

 1
  The SG Defendants also contend that “the only way to be certain that OSIC’s waivers validly waive Article
 47 protections is to have a Swiss Court adjudicate the issue.” [Doc. 619] at 4. That is contrary to their own
 expert’s previous position that a customer waiver and a court authorization are alternative ways to disclose
 otherwise confidential information without running afoul of Swiss law. [Doc. 587-4] at 102 ¶¶ 18, 21, 105
 ¶ 33, 106 ¶ 41, 111 ¶ 68. Thus, a Swiss Court does not need to “adjudicate” the waivers.

 OSIC’S MOTION TO STRIKE OR, IN THE
 ALTERNATIVE, FOR LEAVE TO FILE SURREPLY                                                                    4
Case 3:09-cv-02384-N-BQ Document 644 Filed 01/15/20                       Page 5 of 10 PageID 33850



         to disclose information protected by Art. 47 BA to the Swiss appointed liquidator
         and not to the foreign liquidators.

 [Doc 620-1] at 201 ¶ 10.

         These purported requirements are both absent from and contrary to Romy’s original

 declaration, which does not even mention Art. 166 seq. PILA. [Doc 587-4] at 103-105 ¶¶ 26-33

 (discussing waiver of Article 47). 2 Thus, with respect to BoA, despite her previous opinion that

 “it is likely that a Swiss court would recognize the authority of the appointed liquidators to

 validly waive the financial privacy rights of Bank of Antigua Limited in Liquidation,” [Doc.

 587-4] at 104 ¶ 31, Romy now disagrees with herself and opines that Antiguan-appointed

 liquidator for BoA cannot provide a waiver, [Doc. 620-1] at 202 ¶¶ 17-20. For SIBL, she states

 that “[a]n ancillary bankruptcy procedure has been put in place, which is headed by the liquidator

 Mr. de Kalbermatten.” [Doc. 620-1] at 201 ¶ 13. She opines that it is Mr. de Kalbermatten who

 can waive Article 47, id. at 201 ¶¶ 13-14, despite not even mentioning him in her original

 declaration, see [Doc 587-4] at 103-105 ¶¶ 26-33. Similarly, for SFGL, she opines that the

 Antiguan-appointed liquidators cannot waive Article 47 because they have not been recognized

 in Switzerland. [Doc. 620-1] at 201-202 ¶¶ 15-16. Again, Romy failed to include these opinions

 in her original declaration. See [Doc 587-4] at 103-105 ¶¶ 26-33.

         Accordingly, OSIC now seeks to strike the new evidence and arguments presented by the

 SG Defendants, specifically (1) paragraphs 7 through 29 of the Romy Reply Declaration and

 (2) the second paragraph of Part I of the SG Defendants’ Reply.




 2
   In fact, Romy only mentioned a different section of PILA in her original opinion to state: “The laws of
 the place of incorporation of a foreign company are applicable to determine who has the capacity to act and
 represent the company and validly waive financial privacy (see Art. 154 of the Federal Act on Private
 International Law of 18 December 1987).” [Doc 587-4] at 103-104 ¶ 28.

 OSIC’S MOTION TO STRIKE OR, IN THE
 ALTERNATIVE, FOR LEAVE TO FILE SURREPLY                                                                  5
Case 3:09-cv-02384-N-BQ Document 644 Filed 01/15/20                   Page 6 of 10 PageID 33851



        In the alternative, OSIC seeks leave to file the Supplemental Thévenoz Declaration

 (Exhibit A) to respond to the new evidence and arguments raised by the Romy Reply Declaration

 and the SG Defendants’ Reply. In the Supplemental Thévenoz Declaration, OSIC demonstrates

 that the SG Defendants’ new positions are wrong. Specifically, the Antiguan-appointed liquidators

 of the Antiguan Entities do not need to be recognized in Switzerland to waive Article 47 for

 purposes of depositions in this action because OSIC is not seeking to obtain assets from

 Switzerland or take any action in Switzerland, which are the circumstances in which recognition

 would be required. See Exhibit A ¶¶ 7-17.

                                           ARGUMENT

        I.      THE COURT SHOULD STRIKE THE NEW EVIDENCE AND
                ARGUMENTS RAISED BY THE SG DEFENDANTS IN THEIR REPLY

        It is well-settled that a court should not consider arguments which are raised for the first

 time in a reply brief. See KB Home v. Antares Homes, Ltd., 2007 WL 1893370, at *2 (N.D. Tex.

 June 28, 2007) (citing Spring Indus., Inc. v. Am . Motorists Ins. Co., 137 F.R.D. 238, 239 (N.D.

 Tex. 1991); Winterthur Int’l Am. Ins. Co. v. Bridgestone/Firestone, Inc., 2003 WL 21281736, at

 *1 (N.D. Tex. Mar 27, 2003) (Godbey, J.); see also Alvarez v. Aldi (Tex.) LLC, 2014 WL 3557435,

 at *2 (N.D. Tex. July 17, 2014) (denying portion of motion for protective order based on arguments

 raised for the first time on reply). “Generally, and for obvious reasons, a reply brief is limited to

 addressing matters presented by [the] opening brief and by [the] response brief, and is not the

 appropriate vehicle for presenting new arguments or legal theories to the court.” AAR, Inc. v.

 Nunez, 408 F. App’x 828, 830 (5th Cir. 2011) (internal quotation marks omitted); see also KB

 Home, 2007 WL 1893370, at *2 (“It follows that a reply brief that presents dispositive evidence

 by way of new affidavits and exhibits deprives the nonmovant of a meaningful opportunity to

 respond.” (internal quotation marks omitted)); Racetrac Petroleum, Inc. v. J.J.’s Fast Stop, Inc.,

 OSIC’S MOTION TO STRIKE OR, IN THE
 ALTERNATIVE, FOR LEAVE TO FILE SURREPLY                                                            6
Case 3:09-cv-02384-N-BQ Document 644 Filed 01/15/20                  Page 7 of 10 PageID 33852



 2003 WL 251318, at *19 (N.D. Tex. Feb. 3, 2003) (“the purpose of a reply brief is to rebut the

 nonmovant’s response, not to introduce new evidence”).

         When a party introduces new evidence or makes new arguments in a reply, the remedy is

 to strike this new evidence or argument. KB Home, 2007 WL 1893370, at *2; Racetrac Petroleum,

 Inc., 2003 WL 251318, at *19; see also Spedag Ams. Inc. v. Bioworld Merch., Inc., 2019 WL

 4689011, at *2 (N.D. Tex. Sep. 25, 2019) (declining to consider new argument raised in reply);

 Senior Unsecured Creditors’ Comm. of First RepublicBank Corp. v. FDIC, 749 F. Supp. 758, 772

 (N.D. Tex. 1990) (same).

         In the Romy Reply Declaration and the SG Defendants’ Reply, the SG Defendants asserted

 for the first time that the Antiguan-appointed liquidators for the Antiguan Entities cannot waive

 Article 47 unless (1) they are “recognized” in Switzerland and (2) there is no “ancillary procedure”

 in Switzerland.

         As explained above, this is a new argument. It should be stricken. See, e.g., Winterthur,

 2003 WL 21281736, at *1 (“[T]he Court will not consider new grounds raised for the first time in

 a reply brief.”).

         II.     IN THE ALTERNATIVE, THE COURT SHOULD GRANT OSIC
                 LEAVE TO FILE THE SUPPLEMENTAL THÉVENOZ DECLARATION

         In the alternative, “when a movant raises new legal theories or evidence for the first time

 in its reply, the court may grant leave to file a surreply in order to afford the nonmovant an

 opportunity to respond.” Zurich Am. Ins. Co. v. Centex Corp., 373 F. Supp. 3d 692, 695 (N.D. Tex.

 2016) (Godbey, J.) (granting motion for leave to file surreply); see also Tex. Health & Human

 Servs. Comm’n v. United States, 166 F. Supp. 3d 706, 710 n.4 (N.D. Tex. 2016) (Godbey, J.)

 (same); Equibrand Corp. v. Reinsman Equestrian Prods., Inc., 2007 WL 1461393, *1 n.2 (N.D.



 OSIC’S MOTION TO STRIKE OR, IN THE
 ALTERNATIVE, FOR LEAVE TO FILE SURREPLY                                                           7
Case 3:09-cv-02384-N-BQ Document 644 Filed 01/15/20                    Page 8 of 10 PageID 33853



 Tex. May 17, 2007) (same); Pa. Gen. Ins. Co. v. Story, 2003 WL 21435511, at *1 (N.D. Tex. Jun.

 10, 2003) (Fish, C.J.) (same).

        Here, if the Court denies OSIC’s motion to strike, OSIC should be granted leave to file the

 Supplemental Thévenoz Declaration to address the SG Defendants’ improper new arguments. As

 explained above, in their reply papers, the SG Defendants assert for the first time that the Antiguan-

 appointed liquidators for the Antiguan Entities cannot waive Article 47 unless (1) they are

 “recognized” in Switzerland and (2) there is no “ancillary procedure” in Switzerland.

        The Supplemental Thévenoz Declaration shows that the SG Defendants are wrong. See

 Exhibit A ¶¶ 7-17. Swiss law requires a foreign liquidator to be recognized in Switzerland when

 he seeks to act in Switzerland, such as collecting assets, obtaining information, or bringing judicial

 proceedings in Switzerland. Id. ¶ 8. The Antiguan-appointed liquidators for the Antiguan Entities

 are recognized by Swiss law as the legal representatives of the entities they represent, and they are

 entitled to information that would be available to those entities. Id. ¶ 10. Because OSIC seeks to

 take depositions outside of Switzerland and the Antiguan-appointed liquidators are simply

 authorizing such depositions, neither recognition nor an ancillary procedure is required. Id. ¶¶ 8-

 12. The same is true with respect to RAS. Because OSIC is not seeking to access his assets in

 Switzerland, the Receiver does not need to be recognized in Switzerland to authorize depositions

 outside of Switzerland. Id. ¶¶ 14-16.

        Accordingly, if OSIC’s motion to strike is not granted, OSIC should be permitted to submit

 the Supplemental Thévenoz Declaration, which controverts the improper reply opinions in

 paragraphs 7 through 29 of the Romy Reply Declaration and the improper argument in the second

 paragraph of Part I of the SG Defendants’ Reply.




 OSIC’S MOTION TO STRIKE OR, IN THE
 ALTERNATIVE, FOR LEAVE TO FILE SURREPLY                                                             8
Case 3:09-cv-02384-N-BQ Document 644 Filed 01/15/20               Page 9 of 10 PageID 33854



                                          CONCLUSION

         For all the foregoing reasons, OSIC respectfully requests that the Court enter an Order

 striking (1) paragraphs 7 through 29 of the Romy Reply Declaration and (2) the second paragraph

 of Part I of the SG Defendants’ Reply or, in the alternative, granting OSIC leave to file the

 Supplemental Thévenoz Declaration.

 Dated: January 15, 2020                             Respectfully submitted,

  By:       /s/ Peter D. Morgenstern
        Peter D. Morgenstern (pro hac vice)          James R. Swanson (pro hac vice)
        Joshua E. Abraham (pro hac vice)             Lance C. McCardle (pro hac vice)
        BUTZEL LONG, P.C.                            Benjamin D. Reichard
        477 Madison Avenue, Suite 1230                   State Bar No. 24098693
        New York, New York 10022                     Jesse C. Stewart (pro hac vice)
        T: (212) 818-1110                            FISHMAN HAYGOOD, LLP
        F: (212) 818-0494                            201 St. Charles Avenue, 46th Floor
        morgenstern@butzel.com                       New Orleans, Louisiana 70170-4600
        abraham@butzel.com                           T: (504) 586-5252
                                                     F: (504) 586-5250
        Scott M. Berman (pro hac vice)               jswanson@fishmanhaygood.com
        Philippe Adler (pro hac vice)                lmccardle@fishmanhaygood.com
        David J. Ranzenhofer (pro hac vice)          breichard@fishmanhaygood.com
        Geoffrey Cajigas (pro hac vice)              jstewart@fishmanhaygood.com
        FRIEDMAN KAPLAN SEILER &
        ADELMAN LLP                                  Edward C. Snyder
        7 Times Square                               State Bar No. 791699
        New York, NY 10036-6516                      CASTILLO SNYDER, P.C.
        T: (212) 833-1120                            700 N. St. Mary’s, Suite 1560
        F: (212) 833-1250
        sberman@fklaw.com                            San Antonio, Texas 78205
        padler@fklaw.com                             T: 210-630-4200
        dranzenhofer@fklaw.com                       F: 210-630-4210
        gcajigas@fklaw.com                           esnyder@casnlaw.com

        Attorneys for The Official Stanford
        Investors Committee




 OSIC’S MOTION TO STRIKE OR, IN THE
 ALTERNATIVE, FOR LEAVE TO FILE SURREPLY                                                      9
Case 3:09-cv-02384-N-BQ Document 644 Filed 01/15/20                 Page 10 of 10 PageID 33855



                              CERTIFICATE OF CONFERENCE

        I have conferred with counsel for the SG Defendants with respect to this motion. The
 motion is opposed.

                                                             /s/ David J. Ranzenhofer
                                                                  David J. Ranzenhofer

                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 15th day of January 2020, I electronically filed the foregoing
 document with the Clerk of the Court, using the CM/ECF system, which will send notification of
 such filing to all counsel of record.

                                                             /s/ David J. Ranzenhofer
                                                                  David J. Ranzenhofer




 OSIC’S MOTION TO STRIKE OR, IN THE
 ALTERNATIVE, FOR LEAVE TO FILE SURREPLY                                                         10
